SUPPLEMENTAL NOTICE OF ALLOWANCE
The instant Notice of Allowance is required to update the dependency of claim 80.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claims 74-85 are pending and subject to examination on the record.

Priority
The instant application is a CON of 16/751,734 (now US Patent 10,797,171) which is a CON of 16/414,411 (now US Patent 10584326) which is a CON of 16/112,283 (now US Patent 10336995) which is a CON of 15993159 (now US Patent 10087433) which is a CON of 15/674,177 (now US Patent 10011824) which is a CON of 15/611,881 (US Patent 9783797) which is a CON of 15/245,517 (now US Patent 9695409) which is a CON of US 15/200,508 (now US Patent 9464280) which is CON of US 15/160,669 (now US Patent 9404103) filed 20 May 2016, which is a CON of US 15/019,474 (now US Patent 9376673) filed 09 February 2016, which is a CON of US 14/689,877 (now US Patent 9290754), which claims benefit of US Provisionals 61/980,844 and 62/046,627 filed 17 April 2014 and 05 September 2014, respectively.

Information Disclosure Statement
The information disclosure statements filed 24 July 2020 are acknowledged and have been considered by the Examiner.  See initialed and signed PTO/SB/08’s included in the previous Notice of Allowance.  It is 

Drawings
The Drawings filed 24 January 2020 are acknowledged and accepted.

Terminal Disclaimer
The terminal disclaimer filed on 31 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10797171, 10584326, 10087433, 9695409, 9376673 and 9290754 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Stephen Altieri on 10 September 2021.
The application has been amended as follows: 



In the Claims:
80.	(Currently amended)  The pharmaceutical composition of claim [[80]] 79, wherein the pharmaceutical composition is formulated for oral administration, optionally selected from a tablet, multi-particulate sprinkle, and a multi-particulate capsule.  

In the Specification:
Insert the following paragraph following line 13 on p. 1:

DESCRIPTION OF THE TEXT FILE SUBMITTED ELECTRONICALLY
The contents of the text file submitted electronically herewith are incorporated herein by reference in their entirety: A computer readable format copy of the Sequence Listing (filename: SYN-004C11_Sequence_listing; date recorded: July 24, 2020; file size: 14,494 bytes).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a beta-lactamase having at least 98% sequence identity to SEQ ID NO: 1 and further having mutations at all of the positions of 232, 237, 238 and 240 - according to the Ambler classification (e.g. a well-known and recognized numbering system for all beta-lactamases - See instant specification, Table 1 with regard to actual positions in SEQ ID NO: 1), wherein the beta-lactamase demonstrates greater cephalosporin antibiotic degradation activity compared to SEQ ID NO: 1; nucleic acids, host cells, pharmaceutical compositions of claim 74 and methods of using said enzymes for treating or preventing C.difficile infection/disease or antibiotic induced complications in the Gl tract.
B. lichenformis which has seven differences including one at A238G. However, the additional required substitutions at positions 232, 237, 240 as claimed herein, are not taught in this prior art or any others.  With regard to the method of preventing, it was known in the prior art that administering beta-lactamase to those on antibiotics prevents antibiotic-induced selective pressure on gut microbiota (e.g. antibiotics are secreted into the Gl tract when administered which then destroys the gut microbiota; however, administering beta-lactamases which specifically breakdown said antibiotics in the Gl tract while leaving the serum levels intact - See Harmoinen et al. (2004, cited on IDS). In addition, Stiefel et al. (2008, J. Antimicrob. Chemotherapy - cited on IDS) teach orally administered beta-lactamase prevents colonization of C. difficile and thus is suggested as a preventative for C. difficile antibiotic induced infections. Thus, claims 74-85 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        10 September 2021